DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16 & 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. Pub No. US 2018/0102728 in view of Baldassarre et al. Pub No. Us2014/0111006.
Regarding Independent Claim 1
Mishra et al. disclose a solar power system [Fig 4, (50)] {¶ (0111)} comprising: 
a solar array [54] {¶ (0111)}; 
a plurality of loads [52, 56, 70s] {¶ (0111, 0118)} electrically coupled in parallel to the solar array [54]; 
a control circuit [58] {¶ (0111)} electrically coupled to the solar array [54], 
wherein the control circuit [58] is configured to cause the solar array [54] to operate at a maximum power point (MPP) {¶ (0111)}. 
Mishra et al. fail to disclose a control circuit in communication with the loads, 


prioritize power requirements of the loads, and 
variably allocate power from the solar array among the loads according to the prioritized power requirements of the loads.
However, Baldassarre et al. disclose a control circuit [Fig 1, (114)] {¶ (0082)} in communication with the loads [at 111, 115] {¶ (0084)}, 
prioritize {¶ (0012-0014, 0020, 0027)} power requirements of the loads [at 111, 115], and 
variably allocate power [via 108/120] {¶ (0083, 0085)} from the solar array [at 109] {¶ (0002-auxiliary power), ¶ (0083)} among the loads [at 111, 115] according to the prioritized {¶ (0012-0014, 0020, 0027)} power requirements of the loads [at 111, 115] {¶ (0084)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Mishra et al. and Baldassarre et al. to control the auxiliary power in real-time to have the desired power back up and help prevent damage to equipment and prevent personnel injury.
Regarding Claim 16
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 1, wherein the control circuit [Fig 4, (50)] {¶ (0111)} comprises a controller [59] {¶ (0112)} and at least one of a DC/DC converter [58] {¶ (0111)} and an inverter [57] {(0111)} electrically coupling the solar array [54] {¶ (0111)} to the loads [52 & 70] {¶ (0052, 0118)}.
Regarding Claim 17
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 16, further comprising one or more communications modules [59] {¶ (0112)} configured to communicate operational parameters [MPPT] among the controller [58] {¶ (0111)}, the at least one of a DC/DC converter [58] and the inverter [57] {¶ (0111)}, and the loads [52 & 70] {¶ (0111-0112, 0118)}.
Claims 2-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Mishra et
al. Pub No. US 2018/0102728, in view of Baldassarre et al. Pub No. Us2014/0111006 as applied to claim 1, and further in view of Subramanium et al. Pub No. US 2013/0307339.
Regarding Claim 2
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 1 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign a first priority multiplier to the first load and a second priority multiplier to the second load based on power requirements of each of the first and second loads and to allocate power from the solar array among the first and second loads according to the priority multipliers.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a first priority multiplier [at 60] {¶ (0047)} to the first load [when input power Pin is equal to or less than previous value] and a second priority multiplier [at 60] to the second load [when input power Pin is equal to or greater than previous value] based on power requirements of each of the first and second loads [at output amplifier 66] {(0047)} and to allocate power from the solar array [Fig 1, (4)] {¶ (0029)} 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Regarding Claim 3
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 2 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign a lower priority multiplier to the load requiring less power and a higher priority multiplier to the load requiring greater power.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a lower priority multiplier [at 60] {¶ (0047)} to the load requiring less power [when input power Pin is equal to or less than previous value] and a higher priority multiplier [at 60] to the load [when input power Pin is equal to or greater than previous value] requiring greater power {¶ (0047)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Claim 4
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 2, wherein the first load is an electrically powered device [70] {¶ (0118)} and the second load [52] {¶ (0117)} is a battery {¶ (0111, 0118)}. 
Regarding Claim 5
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 4 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the second multiplier to be zero and the first multiplier to be greater than zero when 100% of power is required for the electrically powered device.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a second multiplier [at 60] {¶ (0047)} to be zero [when input power Pin is equal to or less than previous value] and the first multiplier [at 60] {¶ (0047)} to be greater than zero when 100% of power [when input power Pin is equal to or greater than previous value] is required for the electrically powered device [Fig 1, (Z)] {¶ (0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Mishra et al., Baldassarre et al. and Subramanium et al. disclose the claimed invention except for “second multiplier to be zero and the first multiplier to be greater than zero when 100% power is required”. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to “have zero multiplier and 100% power depending upon the multiplier to have a desired flexibility”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 5 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the first multiplier to be zero and the second multiplier to be greater than zero when no power is required for the electrically powered device.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a first multiplier [at 60] {¶ (0047)} to be zero [when input power Pin is equal to or less than previous value] and the second multiplier [at 60] {¶ (0047)} to be greater than zero [when input power Pin is equal to or greater than previous value] when no power is required for the electrically powered device [Fig 1, (Z)] {¶ (0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Mishra et al., Baldassarre et al. and Subramanium et al. disclose the claimed invention except for “the first multiplier to be zero and the second multiplier to be greater than zero when no power is required”. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to “have “the first multiplier to be zero and the second multiplier to be greater than zero when no power is required, to have a desired flexibility”, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 4 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the second multiplier to be lower and the first multiplier to be higher when power is required for both the electrically powered device and the battery and the battery is charged to at least a threshold amount of its capacity.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a second multiplier [at 60] {¶ (0047)} to be lower [when input power Pin is equal to or less than previous value] and the first multiplier [at 60] to be higher [when input power Pin is equal to or greater than previous value] when power is required for both the electrically powered device [Fig 1, (Z)] {¶(0029)} and the battery [Fig 1, (8)] {¶ (0027)} and the battery [8] is charged to at least a threshold amount of its capacity {¶ (0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power 
Regarding Claim 8
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 7 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the second multiplier to be greater and the first multiplier to be lower when power is required for both the electrically powered device and the battery, 
the battery is charged to less than the threshold amount of its capacity, and 
the battery priority is higher than the electrically powered device.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a second multiplier [at 60] {¶ (0047)} to be greater [when input power Pin is equal to or greater than previous value] and the first multiplier [at 60] to be lower [when input power Pin is equal to or less than previous value] when power is required for both the electrically powered device [Fig 1, (Z)] {¶(0029)} and the battery [Fig 1, (8)] {¶ (0027)}, 
the battery [8] is charged to less than the threshold amount [set level for charging] of its capacity [full charge level], and 
the battery [8] priority is higher than the electrically powered device [Fig 1, (Z)] {¶ (0029)}
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power 
Regarding Claim 9
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 8 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose control circuit is configured to assign the second multiplier to be greater and the first multiplier to be lower when power is required for both the electrically powered device and the battery, 
the battery is charged to less than the threshold amount of its capacity, and 
the battery priority is lower than the electrically powered device.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a second multiplier [at 60] {¶ (0047)} to be greater [when input power Pin is equal to or greater than previous value] and the first multiplier [at 60] to be lower [when input power Pin is equal to or less than previous value] when power is required for both the electrically powered device [Fig 1, (Z)] {¶(0029)} and the battery [Fig 1, (8)] {¶ (0027)}, 
the battery [8] is charged to less than the threshold amount [set level for charging] of its capacity [full charge level], and 
the battery [8] priority is lower than the electrically powered device [Fig 1, (Z)] {¶ (0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power 
Regarding Claim 10
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 1, wherein the second load [56] {¶ (0111)} is an AC electrical power grid {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign a first priority multiplier to the first load and a second priority multiplier to the second load based on power requirements of the first load and a price of power on the AC electrical power grid and to allocate power from the solar array among the first and second loads according to the priority multipliers
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a first priority multiplier [at 60] {¶ (0047)} to the first load [when input power Pin is equal to or less than previous value] and a second priority multiplier [at 60] to the second load [when input power Pin is equal to or greater than previous value] based on power requirements of the first load [when input power Pin is equal to or less than previous value] and a price of power on the AC electrical power grid [Fig 1, (2)] {¶ (0026)} and to allocate power from the solar array [Fig 1, (4)] {¶ (0027)} among the first [when input power Pin is equal to or less than previous value] and second [when input power Pin is equal to or greater than previous value] loads according to the priority multipliers [at 60] {¶ (0047)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power 
Regarding Claim 11
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 10 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the second multiplier to be zero and the first multiplier to be greater than zero when 100% of power is required for the first load.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a second multiplier [at 60] {¶ (0047)} to be zero [when input power Pin is equal to or less than previous value] and the first multiplier [at 60] {¶ (0047)} to be greater than zero when 100% of power [when input power Pin is equal to or greater than previous value] is required for the first load [Fig 1, (Z)] {¶ (0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Regarding Claim 12
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 11 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the first multiplier to be zero and the second multiplier to be greater than zero when no power is required for the first load.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a first multiplier [at 60] {¶ (0047)} to be zero [when input power Pin is equal to or less than previous value] and the second multiplier [at 60] {¶ (0047)} to be greater than zero [when input power Pin is equal to or greater than previous value] when no power is required for the first load [Fig 1, (Z)] {¶ (0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Regarding Claim 13
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 10{¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose control circuit is configured to assign the first multiplier to be lower and the second multiplier to be greater when a first threshold value corresponding an amount of power required by the DC powered load is lower than a second threshold value corresponding to a price of power on the AC electrical power grid.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a first multiplier [at 60] {¶ (0047)} to be lower [when input power Pin is equal to or less than previous value] and the second multiplier [at 60] to be greater [when input power Pin is equal to or greater than previous value] when a first threshold value [sunny day requirement level] {¶ (0029)} corresponding an amount of power required by the DC powered load [Fig 1, (8)] {¶ (0027)} is lower than a second threshold value [night time level] {¶ (0003)} corresponding to a price [from utility grid] of power on the AC electrical power grid [Fig 1, (2)] {¶ (0027-0029)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Regarding Claim 14
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 13 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the first multiplier to be higher and second multiplier to be lower when the first threshold is higher than the second threshold value
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign a first multiplier [at 60] {¶ (0047)} to higher [when input power Pin is equal to or greater than previous value] and second multiplier [at 60] to be lower [when input power Pin is equal to or less than previous value] when the first threshold [sunny day requirement level] {¶ (0027-0029)} is higher than the second threshold value [night time level] {¶ (0003)}.
Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.
Regarding Claim 15
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 10 {¶ (0111, 0118)}. 
Mishra et al. and Baldassarre et al. fail to disclose the control circuit is configured to assign the first and second multipliers according to a mathematical relationship between an amount of power required by the first load and the price of power on the AC power grid.
However, Subramanium et al. disclose a control circuit [Fig 5, (24)] {¶ (0047)} is configured to assign the first [at 60] and second [at 60] multipliers according to a mathematical relationship [Pin > Pref] {¶ (0047-0048)} between an amount of power required [Pin] by the first load [Fig 1, (Z)] and the price of power on the AC power grid [Fig 1, (2)] {¶ (0027-0029)}
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Subramanium et al. into the combined teachings of Mishra et al. and Baldassarre et al. to control maximum power point in response to detecting power reduction in the power demand and match load demand and output voltage setpoint.

Claim 18 stand rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. Pub No. US 2018/0102728, in view of Baldassarre et al. Pub No. Us2014/0111006 as applied to claim 1, and further view of Zeng et al. Pub No. US 2017/0370250.
Regarding Claim 18
Mishra et al. disclose the solar power system [Fig 4, (50)] {¶ (0111)} of claim 1, wherein the control circuit [Fig 4, (50)] {¶ (0111)} includes a controller [58] {¶ (0111)} configured to perform maximum power point tracking (MPPT) in order to cause the solar array [54] {¶ (0111)} to operate at maximum peak power {¶ (0028)} by implementing a power division MPPT algorithm [via 58] that performs MPPT in accordance with the prioritized power requirements {¶ (0012-0014, 0020, 0027)} of each of the loads [52 & 70s] {¶ (0111-0112, 0118)}.
Mishra et al. and Baldassarre et al. fail to disclose a solar array to operate at least at 90% of maximum peak power
However, Zeng et al. disclose a solar array [Fig 12, (300)] {¶ (0084)} to operate at least at 90% of maximum peak power {¶ (0079)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Zeng et al. into the combined teachings of Mishra et al. and Baldassarre et al. to supply stable thermal energy with high efficiency.
Allowable Subject Matter
Claims 19-23 stand objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838